IN THE SUPREME COURT, STATE OF WYOMING

                                    2013 WY 106

                                                      APRIL TERM, A.D. 2013

                                                         September 13, 2013


GEORGE M. SONNETT, JR. and
WENDY Z. BURGERS SONNETT,
Husband and Wife,

Appellants
(Plaintiffs),

v.
                                                S-12-0237
FIRST AMERICAN TITLE
INSURANCE COMPANY, a California
corporation, and FIRST AMERICAN
TITLE INSURANCE COMPANY OF
SUBLETTE COUNTY, a Wyoming
corporation,

Appellees
(Defendants).

                   Appeal from the District Court of Sublette County
                       The Honorable Marvin L. Tyler, Judge

Representing Appellants:
      George M. Sonnett, Jr. and Wendy Z. Burgers Sonnett of Washington, Virginia,
      pro se. Argument by Mr. Sonnett and Ms. Burgers Sonnett.

Representing Appellees:
      Stuart R. Day and Keith J. Dodson of Williams, Porter, Day & Neville, P.C.,
      Casper, Wyoming. Argument by Mr. Day.

Before KITE, C.J., and HILL, VOIGT, BURKE, and DAVIS, JJ.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
VOIGT, Justice.

[¶1] The appellants, George M. Sonnett, Jr. and Wendy Z. Burgers Sonnett, filed a
complaint against the appellees, First American Title Insurance Company and First
American Title Insurance Company of Sublette County (collectively “First American”).
In their complaint, the Sonnetts alleged that First American breached the terms of the title
insurance policy, was negligent, and acted in bad faith when it determined that damages
the Sonnetts claimed they incurred due to a “Master Plan” associated with their property
was not covered under the title insurance policy. After the parties filed competing
motions for summary judgment, the district court granted summary judgment in favor of
First American and dismissed the Sonnetts’ complaint. The Sonnetts now appeal that
decision and other procedural matters.

                                          ISSUES

[¶2] 1. Did the district court err when it granted summary judgment in favor of First
American regarding the Sonnetts’ breach of contract claim?

     2. Did the district court err when it granted summary judgment in favor of First
American regarding the Sonnetts’ bad faith denial of coverage claim?

     3. Did the district court err when it granted summary judgment in favor of First
American regarding the Sonnetts’ claims of negligence?

       4. Did the district court abuse its discretion when it considered a decision letter it
previously issued in a different civil action involving the Sonnetts and the same property
at dispute in the present case?

      5. Did the district court abuse its discretion when it struck portions of the
Sonnetts’ affidavits that were attached to their motion for summary judgment?

      6. Did the district court err when it granted First American’s motion for
summary judgment despite the fact that it had already ordered the parties to mediate the
case?

                                          FACTS

[¶3] This Court previously discussed in depth the facts surrounding the property that
was purchased by the Sonnetts:

                     Harold and Leda Reach owned a substantial tract of
              property in Sublette County, Wyoming. In 1989, they applied
              to the county to change the zoning on a twenty-acre parcel of


                                             1
that property from Agricultural to Recreational, with the
stated purpose of developing a lodge for resort use. In order
to gain approval of the application during the hearing process,
the Reaches offered a set of restrictive covenants entitled the
“Proposed Masterplan of Elk Ridge Lodge Development.”
This proposed Master Plan restricted the use and development
of the property more than the standard limitations placed on
property with Recreational Zoning. The County accepted the
Master Plan and approved the zoning change application.
The Master Plan and the County’s resolution approving the
zoning change were recorded with the County Clerk in
Sublette County’s property records.

       The Reaches later sold the twenty-acre parcel to Elk
Ridge Lodge, Inc., a corporation owned by their son, Terry
Reach, and another person, Daniel Fox. In the fall of 1989,
Elk Ridge began operating a resort facility on the property,
offering lodging, a restaurant with a beer liquor license,
gasoline sales, outfitting, and a gift shop. Over the next
several years, Elk Ridge made several improvements to the
property, and continued operating the resort lodge.

      In the [s]pring of 2001, Elk Ridge entered into a
contract to sell the property to the Sonnetts. Prior to closing,
the Sonnetts obtained title insurance [from First American].
The policy listed a number of easements and other restrictions
on the property, but did not mention the Master Plan. The
Sonnetts contend that they were unaware of the existence of
the Master Plan. The Sonnetts further contend that Elk Ridge
had been operating the resort lodge for several years in a
manner consistent with its Recreational Zoning, but contrary
to some of the restrictions contained in the Master Plan.

       The Sonnetts learned of the Master Plan in 2006. In
May of that year, they received a letter from the county
informing them that they were violating the Master Plan by
offering a restaurant and tavern to the public, renting
snowmobiles, and plowing the property’s driveway to allow
public access during the winter.             In subsequent
correspondence with the county, the Sonnetts were informed
that they could face substantial penalties if they failed to
comply with the Master Plan. Based on their perception that
the lodge could not be operated successfully within the


                               2
              limitations of the Master Plan, the Sonnetts closed the lodge
              in the summer of 2007.

Elk Ridge Lodge, Inc. v. Sonnett, 2011 WY 106, ¶¶ 4-7, 254 P.3d 957, 959 (Wyo. 2011).

[¶4] Before closing the lodge, the Sonnetts sent First American a certified letter
containing a “Legal Notice of Claim Without Prejudice.” The Sonnetts claimed that the
limitations contained in the zoning resolution (i.e., Master Plan) made the property
unmarketable. The Sonnetts also claimed that there was a cloud on their title to the
property because of a lack of legal access. A representative of First American responded
to the Sonnetts’ letter, explaining that the limitations in the resolution were not insurable
pursuant to the policy because the policy specifically excluded the Sublette County
Zoning Resolution and any amendments thereto from coverage. Further, First American
concluded that the policy did not cover the lack of access claim. Thereafter, the Sonnetts
filed a complaint against First American, claiming a breach of the terms of the title
insurance policy, negligence, and bad faith.

                               STANDARD OF REVIEW

[¶5] In several of their claims on appeal, the Sonnetts allege that the district court erred
when it granted summary judgment in favor of First American and dismissed the
complaint. When reviewing a district court’s order granting summary judgment, this
Court uses the following standard of review:

              We review a summary judgment in the same light as the
              district court, using the same materials and following the
              same standards. We examine the record from the vantage
              point most favorable to the party opposing the motion, and we
              give that party the benefit of all favorable inferences that may
              fairly be drawn from the record. A material fact is one which,
              if proved, would have the effect of establishing or refuting an
              essential element of the cause of action or defense asserted by
              the parties. If the moving party presents supporting summary
              judgment materials demonstrating no genuine issue of
              material fact exists, the burden is shifted to the non-moving
              party to present appropriate supporting materials posing a
              genuine issue of material fact for trial. We review a grant of
              summary judgment deciding a question of law de novo and
              afford no deference to the district court’s ruling.

Herling v. Wyo. Mach. Co., 2013 WY 82, ¶ 24, 304 P.3d 951, 957 (Wyo. 2013) (quoting
Redland v. Redland, 2012 WY 148, ¶ 47, 288 P.3d 1173, 1185 (Wyo. 2012)) (citations
omitted).


                                             3
[¶6] As will be discussed below, the claims that do not pertain to the order on summary
judgment will be disposed of on grounds that do not require an analysis of the merits of
the claims.

                                     DISCUSSION

             Did the district court err when it granted summary judgment
                  in favor of First American regarding the Sonnetts’
                                breach of contract claim?

[¶7] The Sonnetts claim that First American breached the terms of the title insurance
policy when it declined to cover losses the Sonnetts allege to have sustained due to the
restrictions imposed upon the property by the Master Plan. The Sonnetts argue that the
Master Plan is an encumbrance on the property which renders their title unmarketable.
First American asserts that the Master Plan is an amendment to the county zoning
regulations and is specifically excluded from coverage under the policy. When reviewing
an insurance contract, this Court previously stated:

             This court has often stated when interpreting an insurance
             contract, we follow general tenets of contract construction.
             Ahrenholtz v. Time Ins. Co., 968 P.2d 946, 949 (Wyo. 1998);
             Squillace v. Wyo. State Employees’ and Officials’ Group Ins.
             Bd., 933 P.2d 488, 491 (Wyo. 1997). We delineated our rules
             of insurance contract construction in St. Paul Fire & Marine
             Ins. Co. v. Albany County Sch. Dist. No. 1, 763 P.2d 1255,
             1258 (Wyo. 1988) (citations omitted):

                    The interpretation of a written contract is done by the
                    court as a matter of law. An exception to construing
                    insurance policies as other contracts has been observed
                    by this Court where the language of the policy is
                    ambiguous, in which case the policy must be strictly
                    construed against the insurer. Ambiguity, however, is
                    not generated by a subsequent disagreement between
                    the parties as to the meaning of the policy. Further, the
                    language of an insurance policy will not be “tortured”
                    in order to create an ambiguity.

                           If the policy language is clear and
                    unambiguous, the rule of strict construction against the
                    insurer does not apply, and the policy must be
                    interpreted in accordance with the ordinary and usual


                                            4
                    meaning of its terms. The parties to an insurance
                    contract are free to incorporate within the policy
                    whatever lawful terms they desire, and the courts are
                    not at liberty, under the guise of judicial construction,
                    to rewrite the policy.

Hulse v. First Am. Title Co. of Crook Cnty., 2001 WY 95, ¶ 37, 33 P.3d 122, 134 (Wyo.
2001).

[¶8] Here, the parties do not argue that the insurance policy is ambiguous. Both parties
acknowledge that the policy insured against loss or damage due to: “1. Title to the estate
or interest described in [] being vested other than as stated therein; 2. Any defect in or
lien or encumbrance on the title; 3. Unmarketability of the title; [and] 4. Lack of a right
of access to and from the land.” The policy also clearly states that it does not insure
against loss or damages resulting from “Sublette County Zoning Resolution as recorded
May 12, 1970 in Book 1 of Resolutions, Page 37 and any amendments thereto.” Further,
the policy contained the following standard title insurance policy provision:

             The following matters are expressly excluded from the
             coverage of this policy and the Company will not pay loss or
             damage, costs, attorneys’ fees or expenses which arise by
             reason of:

             1. (a) Any law, ordinance or governmental regulation
                (including but not limited to building and zoning laws,
                ordinances, or regulations) restricting, regulating,
                prohibiting or relating to (i) the occupancy, use, or
                enjoyment of the land; (ii) the character, dimensions or
                location of any improvement now or hereafter erected on
                the land; (iii) a separation in ownership or a change in the
                dimensions or area of the land or any parcel of which the
                land is or was a part; or (iv) environmental protection, or
                the effect of any violation of these laws, ordinances or
                governmental regulations, except to the extent that a
                notice of the enforcement thereof or a notice of a defect,
                lien or encumbrance resulting from a violation or alleged
                violation affecting the land has been recorded in the public
                records at Date of Policy.

                 (b) Any governmental police power not excluded by (a)
                 above, except to the extent that a notice of the exercise
                 thereof or a notice of a defect, lien or encumbrance
                 resulting from a violation or alleged violation affecting the


                                             5
                  land has been recorded in the public records at Date of
                  Policy.

[¶9] The question is whether the Master Plan is, as the Sonnetts claim, an encumbrance
on the property’s title which is covered by the policy, or if it is, as First American claims,
an amendment to the Sublette County Zoning Resolution and excluded from coverage.
After a careful review of the Master Plan, the purpose of the plan, and how the plan is
enforced, we find that it is a part of the Sublette County Zoning Resolutions and is not
covered under the title insurance policy.

[¶10] The Sonnetts assert that the Master Plan is a set of restrictive covenants and is,
therefore, an encumbrance upon title. In support of this contention, the Sonnetts point to
our holding in Granite Springs Retreat Ass’n, Inc. v. Manning, 2006 WY 60, ¶ 11, 133
P.3d 1005, 1012 (Wyo. 2006) (“Since covenants impose restrictions upon use and
enjoyment of the burdened land, they are burdens or clouds upon title. In theory they
make title less marketable, against the law’s long bias in favor of unencumbered,
marketable title.”). Further, they argue that in Elk Ridge Lodge, Inc. v. Sonnett, this
Court held that the Master Plan is a set of restrictive covenants. 2011 WY 106, 254 P.3d
957 (Wyo. 2011). In Elk Ridge, when laying out the underlying facts of the case, this
Court described the Master Plan as “a set of restrictive covenants.” Id. at ¶ 4, at 959.
However, the nature of the Master Plan was not at issue and whether the Master Plan was
a set of restrictive covenants or something else would not have changed the outcome of
the case. This Court did not hold that the Master Plan was a set of restrictive covenants.
In fact, this Court specifically pointed out that there was a question of whether the Master
Plan was a zoning restriction or an encumbrance, but that the parties had not expressly
raised that point and the Court was not making a determination on that point in the
opinion. Id. at ¶ 12, at 961 n.4. The Court’s use of the phrase “restrictive covenants”
was simply an attempt to describe what purpose the Master Plan serves. Perhaps, in
hindsight, the use of the phrase was incorrect; regardless, we are not now bound to find
here that the Master Plan is a set of restrictive covenants.

[¶11] While the Master Plan certainly placed restrictions upon the use of the property, it
was not done in a way that would generally create a restrictive covenant. A restrictive
covenant is defined as “[a] private agreement, usu[ally] in a deed or lease, that restricts
the use or occupancy of real property, esp[ecially] by specifying lot sizes, building lines,
architectural styles, and the uses to which the property may be put.” Black’s Law
Dictionary 393 (8th ed. 2004). Further, “[e]very covenant has a burden to the covenantor
and a benefit to the covenantee. The covenantee or grantee’s rights under a covenant are
called the ‘benefit’ of the covenant, while the covenantor or grantor’s duties are called
the ‘burden.’” 20 Am. Jur. 2d Covenants, Conditions, and Restrictions § 1, at 557
(2005). Here, the Master Plan is neither a private agreement between a grantor and
grantee, nor does it confer any sort of benefit on a grantee.



                                              6
[¶12] Instead, the record is clear that the Master Plan was created by the previous
landowners and was intended to affect only the property in question. The record equally
is clear that the only purpose for the Master Plan was to gain approval for a property
zoning district change from the Sublette County Planning and Zoning Commission. The
previous landowners sought to change the zoning district from an agricultural to
recreational district. The county received several complaints and concerns regarding the
zoning change by other landowners in the area. To alleviate those concerns, and at the
request of the planning and zoning commission, the previous landowners submitted the
Master Plan to explain what they planned to do with the property if the zoning district
was changed. Thereafter, the planning and zoning commission recommended that the
zoning change be approved upon the condition that the development of the property
would be in accordance with the Master Plan. The Sublette County Board of County
Commissioners adopted the planning and zoning commission’s recommendation and
reclassified the property to a recreational district and specially referenced the need to
develop the property in accordance with the Master Plan. That decision and a copy of the
Master Plan was recorded at Resolution No. 89-208T as recorded May 16, 1989, in Book
2 of Resolutions at page 104. The practical implication of this process was that the
original Sublette County Zoning Resolution1 was amended by Resolution No. 89-208T,
which expressly incorporated the Master Plan.

[¶13] The title insurance policy excluded from coverage governmental regulations
(including zoning laws, ordinances, or regulations) restricting, regulating, prohibiting, or
relating to the use and enjoyments of land. Further, the title policy specifically
excluded any loss or damages related to “Sublette County Zoning Resolution as recorded
May 12, 1970 in Book 1 of Resolutions, Page 37 and any amendments thereto.” The
Master Plan was part of a resolution that amended the original zoning resolution. These
exclusions are routine in title insurance policies. As other courts have recognized:

               It is well established that building or zoning laws are not
               encumbrances or defects affecting title to property. Such
               restrictions are concerned with the use of land. There is a
               difference between economic lack of marketability, which
               concerns conditions that affect the use of the land, and title
               marketability, which relates to defects affecting the legally
               recognized rights and incidents of ownership. An individual
               can hold clear title to a parcel of land, although the same
               parcel is valueless or considered economically unmarketable
               because of some restriction or regulation on its use. A title
               insurance policy provides protection against defects in, or
               liens or encumbrances on, title. Such coverage affords no

1
 The original Sublette County Zoning Resolution was recorded May 12, 1970, in Book 1 of Resolutions,
Page 37.


                                                 7
             protection for governmentally imposed impediments on the
             use of the land or for impairments in the value of the land.

Bear Fritz Land Co. v. Kachemak Bay Title Agency, Inc., 920 P.2d 759, 762-63 (Alaska
1996) (quoting Somerset Sav. Bank v. Chicago Title Ins. Co., 649 N.E.2d 1123, 1127-28
(Mass. 1995)); see also Haw River Land & Timber Co. v. Lawyers Title Ins. Corp., 152
F.3d 275, 279 (4th Cir. 1998) (“While it is true that the Town of Garner’s zoning
ordinances have effectively frustrated Haw River Timber’s expectation of timbering 179
of the 712 acres granted under the timber deed, thereby substantially reducing the
economic value of the interest purchased, Haw River Timber raises no issue about
whether it received legal title to the timber from the grantors.”).

[¶14] The Sonnetts argue that, even if the Master Plan is part of the zoning resolution, it
should still be covered under the policy because it was recorded. Although First
American responds to this argument based upon the Sonnetts’ argument to the district
court, the Sonnetts have not provided this Court with any analysis or citation to relevant
authority to support this argument on appeal. For this reason, we decline to determine
whether the recording of the Master Plan affects coverage under the policy. Hamburg v.
Heilbrun, 889 P.2d 967, 968 (Wyo. 1995). We affirm the district court’s decision to
grant summary judgment in favor of First American regarding the breach of contract
claim.

             Did the district court err when it granted summary judgment
                  in favor of First American regarding the Sonnetts’
                          bad faith denial of coverage claim?

[¶15] The Sonnetts argue that the district court erred when it granted summary judgment
in favor of First American regarding their assertions that First American denied their
claims for coverage under the insurance policy in bad faith. We find that the district
court did not err when it came to this conclusion.

[¶16] This Court has found that there is a duty of good faith and fair dealing in every
insurance policy between an insurer and insured. Gainsco Ins. Co. v. Amoco Prod. Co.,
2002 WY 122, ¶ 12, 53 P.3d 1051, 1058 (Wyo. 2002). The test used in determining
whether a claim was denied in bad faith is an objective one which questions “whether the
validity of the denied claim was not fairly debatable.” Matlack v. Mountain West Farm
Bureau Mut. Ins. Co., 2002 WY 60, ¶ 19, 44 P.3d 73, 81 (Wyo. 2002). To prevail on a
claim of bad faith, the Sonnetts must show:

             (1) the absence of a reasonable basis for denying benefits of
             the policy and (2) the defendant’s knowledge or reckless
             disregard of the lack of a reasonable basis for denying the
             claim. To satisfy the first essential component, an insured


                                            8
              must show that a reasonable insurer under the circumstances
              would not have acted as it did by denying or delaying
              payment of the claim.

Id. (internal citations omitted).

[¶17] The Sonnetts specifically claim that First American acted in bad faith in two
regards: (1) when it determined the Master Plan was a zoning resolution and, therefore,
not covered under the policy; and (2) when it denied the Sonnetts’ claim for lack of legal
access to the property. The crux of the Sonnetts’ argument is that First American acted in
bad faith when it denied coverage because the Master Plan was not a zoning resolution,
but an encumbrance, and that they did not, in fact, have legal access to the property.
However, this Court has determined that the Master Plan was an amendment to the
zoning resolution. Further, the Sonnetts have not presented an argument to this Court
that First American breached the policy agreement when it denied the lack of legal access
claim. Thus, there was a reasonable basis for First American to deny the Sonnets’ claims.

[¶18] Nonetheless, “even if a claim for benefits is fairly debateable, the insurer may
breach the duty of good faith and fair dealing by the manner in which it investigates,
handles or denies a claim.” Matlack, 2002 WY 60, 44 P.3d at 81. The record shows that,
after the Sonnetts notified First American about their claims regarding the Master Plan
and right of legal access, First American responded and informed the Sonnetts that an
investigation into their claims would be conducted. Further, the record includes the
depositions of First American employees and representatives, who described the steps
they took to investigate the Sonnetts’ claims. Despite this, the Sonnetts state there was a
deficient investigation and “a reckless disregard of a lack of a reasonable basis for denial”
of the claims. The Sonnetts, however, have pointed to no facts in the record that support
that contention. Instead, the facts presented in the record demonstrate that First
American conducted an investigation into the claims and determined they were not
covered under the policy. For these reasons, we affirm the district court’s grant of
summary judgment to First American regarding the Sonnetts’ bad faith claims.

                         Did the district court err when it granted
                      summary judgment in favor of First American
                      regarding the Sonnetts’ claims of negligence?

[¶19] The Sonnetts assert that First American was negligent when it failed to disclose all
recorded interests against the property when the title insurance policy was issued. They
claim that the district court erroneously dismissed this claim when it found that Wyoming
rejects tort actions where an insurance contract exists. We find that the district court’s
conclusion was a proper interpretation of Wyoming law and affirm its grant of summary
judgment to First American regarding this claim.



                                             9
[¶20] In Hulse v. First American Title Co. of Crook County, 2001 WY 95, 33 P.3d 122
(Wyo. 2001), this Court made it clear that a title insurer does not have a tort duty to
search and disclose any reasonably discoverable defects and encumbrances of title unless
that duty is contained in the insurance contract. In doing so, this Court recognized that
many other jurisdictions do not impose tort liability on title insurance companies in these
circumstances:

              These courts reason that because a title insurer does not
              purport to act as anything other than an insurance company,
              no tort liability exists unless the insurer has voluntarily
              assumed a duty of searching title for the insured’s benefit in
              addition to the contract to insure title. They further conclude
              that the issuance of a preliminary report or title commitment
              is not an independent assumption of a duty to search and
              disclose reasonably discoverable defects. We find this
              reasoning persuasive especially in light of our own state
              statutes on the subject of title insurance.

                      Wyo. Stat. Ann. § 26-23-303(a)(xvii) (LexisNexis
              2001) defines a “commitment” as synonymous with the term
              “report.” If issued prior to the issuance of a policy, the
              commitment “constitutes a statement of the terms and
              conditions upon which the insurer is willing to issue its policy
              but is not a title policy. Neither a title policy nor a report
              issued prior to the issuance of a title insurance policy is an
              abstract of title.” Some courts have recognized a title
              insurer’s tort liability on the basis that the issuance of a
              preliminary commitment occurs weeks prior to the actual
              issuance of the insurance policy. In doing so, they have
              equated the commitment to an abstract of title and thus the
              title insurance company’s duty of care to that of an abstractor.
              See e.g., First American Title Ins. Co., Inc. v. First Title Serv.
              Co. of the Florida Keys, Inc., 457 So.2d 467, 472-74 (Fla.
              1984); Heyd [v. Chicago Title Ins. Co.], 354 N.W.2d [154,] []
              158 [(Neb. 1984)]. Wyoming statute clearly prevents this
              court from making that analogy. We cannot premise a title
              insurer’s tort liability on the mere fact of issuance of a title
              insurance commitment.

Id. at ¶¶ 41-42, at 135.

[¶21] Like Hulse, First American provided title commitments that outlined the terms and
conditions of the issuance of the title policy and then later issued the actual policy. The


                                             10
policy was a contract between First American and the Sonnetts, wherein First American
promised to insure against losses or damages arising in circumstances contained in the
policy. As we explained in Hulse, “the title company is providing not services, but a
policy of insurance. That policy appropriately limits the rights and duties of the parties.”
Id. at ¶ 43, at 136. The Sonnetts have not directed this Court to any section of the policy
commitments or the policy itself that contains a duty by First American to complete what
amounts to a title abstract for the benefit of the Sonnetts. Thus, the district court was
correct when it granted summary judgment in favor of First American and dismissed the
negligence claims.

                                    Remaining Claims

[¶22] The Sonnetts also argue that the district court erred when it: (1) took judicial
notice of its decision letter and order in a previous civil action; (2) struck portions of the
Sonnetts’ affidavits that were submitted with their motion for summary judgment; and (3)
ruled on the summary judgment motions before the parties had participated in court-
ordered mediation. As discussed below, we decline to consider these claims.

[¶23] With respect to the claim that the district court should not have taken judicial
notice of its decision letter and order in the previous case, the Sonnetts state in subsection
(a) entitled “judicial notice”: “The district court erred, as a matter of law, in taking
judicial notice of ‘the November 30, 2009, Decision Letter and Orders Regarding
Summary Judgment Motions in Civil Action No. 2008-7272.’” The brief then has a
subsection (b) titled “matters ‘reviewed and considered,’” which simply contains a
conclusory allegation that the district court erred “when it ‘reviewed and considered’ the
‘analysis’ of facts and law” in the previous order. The Sonnets then state that the
previous case dealt with language in a deed, whereas in this case the issue is the
interpretation of an insurance policy, and then quotes several contract interpretation
principals.

[¶24] The Sonnetts’ argument regarding the district court’s decision to strike portions of
their affidavits is similarly sparse. They state that they have personal knowledge of the
information in the affidavits, and then go on to “concede” that twelve of the paragraphs
of the affidavits were inappropriate. They conclude their argument by claiming that the
district court erred when it considered an affidavit submitted by First American.

[¶25] The entirety of the Sonnetts’ argument regarding their claim of court-ordered
mediation is as follows:

              Issue 6: Rule 40, W.R.C.P.

                    The district court ordered the parties to mediation then
              rescheduled the trial date on three occasions and entered


                                             11
             summary judgment without determining the status of
             mediation, which was in error.

[¶26] These “arguments,” as presented by the Sonnetts, are substantively deficient.
They lack any cogent argument or citation to relevant authority. Instead, they simply are
conclusory allegations.

             An appellant is required to present this court with relevant
             authority and cogent argument. It is not enough to identify a
             potential issue with the expectation that this court will flesh
             out the matter from there. The appellant, at a minimum, must
             attempt to relate the rule of law he depends upon to the facts
             of his case.

Elder v. Jones, 608 P.2d 654, 660 (Wyo. 1980). The Sonnetts’ arguments fall far short of
that minimum requirement. This Court has consistently held that it “need not consider
issues which are not supported by proper citation of authority and cogent argument or
which are not clearly defined.” Hamburg, 889 P.2d at 968 (quoting Young v. Hawks, 624
P.2d 235, 238 n.2 (Wyo. 1981)). For that reason, this Court refuses to consider these
issues.

                                    CONCLUSION

[¶27] We find that the district court properly granted summary judgment in favor of
First American on all claims brought in the Sonnetts’ complaint. The order of the district
court is affirmed.




                                           12